Citation Nr: 1010183	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  00-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for 
an anxiety reaction as of April 1, 1969.

2.  Entitlement to an effective date earlier than May 20, 
1997, for the award of an increased evaluation for 
posttraumatic stress disorder.

3.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder.

4.  Entitlement to an effective date earlier than May 8, 
2003, for the award of a total rating for compensation based 
upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and children 


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was before the Board in November 2006.  At that 
time, the relevant issues on appeal were (1) whether there 
was clear and unmistakable error in a May 20, 1969, rating 
decision which reduced the disability evaluation for an 
anxiety reaction from 10 percent to a noncompensable rating, 
and (2) entitlement to an effective date prior to May 5, 
1999, for an increased evaluation for posttraumatic stress 
disorder.  The Board determined that the May 1969 rating 
decision had become final and did not contain clear and 
unmistakable error.  The Board granted a 70 percent 
evaluation effective from May 20, 1997, for posttraumatic 
stress disorder.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 2009 memorandum decision, the Court reversed the Board's 
finding that the May 1969 rating decision was final, and 
accordingly vacated the Board's finding that the May 1969 
rating decision did not contain clear and unmistakable error.  

In the November 2006 Board decision entitlement to a total 
rating for compensation based upon individual unemployability 
was also granted.  The RO effectuated the Board's grant of 
such benefit in a December 2006 rating decision and assigned 
an effective date of May 8, 2003.  The Veteran perfected an 
appeal of entitlement to an earlier effective date for the 
award of a total rating for compensation based upon 
individual unemployability.  

In a July 2008 decision, the Board denied entitlement to an 
effective date earlier than May 8, 2003, for the award of a 
total rating for compensation based upon individual 
unemployability.  The Veteran appealed the Board's decision 
to the Court.  In a September 2009 joint motion, the Veteran 
and the Secretary of VA determined that such issue must be 
remanded because it was inextricably intertwined with the 
issue of an appropriate effective date for the compensable 
evaluations for posttraumatic stress disorder.  

The case has been returned to the Board for further appellate 
review.

The issues of (1) entitlement to an effective date earlier 
than May 20, 1997, for an award of an increased evaluation 
for posttraumatic stress disorder; (2) entitlement to an 
evaluation in excess of 70 percent for posttraumatic stress 
disorder; and, (3) entitlement to an effective date earlier 
than May 8, 2003, for the award of a total rating for 
compensation based upon individual unemployability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDING OF FACT

The May 1969 rating decision, which reduced the evaluation 
for anxiety reaction from 10 percent to zero percent, failed 
to comply with a pertinent regulation at that time.




CONCLUSION OF LAW

The May 1969 rating decision, insofar as it reduced from 10 
to zero percent the rating for anxiety reaction , was 
improper and is void ab initio and the 10 percent evaluation 
is restored, effective April 1, 1969.  38 C.F.R. § 3.103 
(1969).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In light of the favorable determination as to this 
claim, the Board finds that a discussion of VCAA compliance 
is unnecessary.

Background

In a December 1967 rating decision. the RO granted service 
connection for anxiety reaction and assigned a 10 percent 
evaluation, effective December 14, 1967.  The Veteran was 
awarded service connection for multiple wounds incurred in 
combat, and each was assigned a noncompensable evaluation.  
He was notified of this determination in a January 1968 
letter, and specifically informed that he had been granted a 
10 percent rating for a nervous condition.

In a January VA Form 21-2545, it indicated that the Veteran 
reported nightmares, being unable to sleep, and sudden noises 
startling him, particularly gun fire.  The Veteran described 
himself as still nervous since service.  The Veteran was 
noted to be self-employed in construction.  

In an April 1969 VA examination report, the examiner noted 
the Veteran was in the construction business with his father.  
The Veteran reported he had been married for 11 months and 
had a 4-month-old daughter.  The Veteran's main complaint was 
that he was having nightmares and was very susceptible to 
loud noises.  The examiner stated, "[The Veteran] has 
indicated that his business ventures have been rather poor 
over the past year because of the shortage of money in the 
area that he lives and also he has had some marital discord 
because of the fact that he and his wife are living with his 
family."  The Veteran reported that the nightmares occurred 
two times a week, but was unable to recall the content of his 
dreams.  He stated that his wife informed him he would be 
talkative in his sleep and perspired profusely.  With respect 
to the susceptibility of loud noises, a shot or a loud hammer 
would cause him to react quickly, and the Veteran would 
sometimes run as if he heard a shot from a rifle that 
occurred when he was in Vietnam.

The examiner stated the Veteran was well groomed, neatly 
dressed, and sat appropriately in his chair.  Motor activity 
was within normal range.  His affect was within normal range.  
He spoke softly, used words which were commensurate with his 
educational background.  There were no neologisms, no rhymes, 
no puns, and there was no blocking, and no circumstantiality.  
The examiner stated the Veteran's memory was good for recent 
past experiences as well as for remote past experiences.  
Concentration was good.  His fund of general knowledge was 
good.  The Veteran knew the four seasons of the year and 
indicated that they occurred because of the Earth rotating on 
its axis and the sun being in various positions.  He could 
describe the Gulf Stream and solved a simple algebraic 
equation, as well as an interest problem.  The Veteran knew 
the last four presidents of the United States and their 
political parties.  He was able to distinguish "quite well" 
the difference between the words "poverty and misery," 
"idleness and laziness," "character and reputation," and 
"irresponsibility and incapable."  The examiner stated the 
Veteran's abstraction power was "quite satisfactory," which 
the examiner determined through various proverbs.  There were 
no perceptual disorders in terms of olfactory, visual, 
auditory, tactile, hallucinations, delusions, preoccupations, 
or compulsions.  The Veteran reported that his goals for the 
future were to make enough money to support his wife and 
child.  The examiner stated that reasoning and judgment were 
within satisfactory range.  Insight into his difficulties was 
"moderate."  

The VA psychiatrist diagnosed a sleep disorder manifested by 
frequent nightmares, and marital maladjustment.  As to the 
latter diagnosis, the examiner stated he would be inclined to 
feel that this was due to the Veteran's current situation of 
living with his family and his wife's fear of pregnancy.  He 
concluded the Veteran was "completely competent."  

In the May 1969 rating decision, the RO laid out some of the 
facts provided in the April 1969 VA examination.  It noted 
that the examination pertaining to the residual scars was 
negative except for a complaint of sensitivity to cold.  The 
RO then concluded, "Although it would appear from the 
current findings that the veteran's symptoms are but slightly 
disabling and should not cause him impairment of working 
ability, the provisions of VAR 1324 are being invoked at this 
time."  The rating decision reduced the rating assigned an 
anxiety reaction from 10 to 0 percent effective April 1, 
1969.  The combined evaluation continued to be 10 percent 
from December 14, 1967.  In the May 1969 letter, the RO 
informed the Veteran the evidence did not warrant any change 
in the previous determination.  The Veteran was informed of 
his right to appeal.  He did not file an appeal following the 
May 1969 letter.

November 2006 Board Decision and Court Appeal

In April 2000, the Veteran attacked the May 1969 rating 
decision as being clearly and unmistakably erroneous for 
reducing his evaluation for anxiety reaction from 10 percent 
to 0 percent.  The RO determined there was no clear and 
unmistakable error.  The November 2006 Board decision found 
that the May 1969 rating decision was final, and that there 
was no clear and unmistakable error in the RO's reducing the 
evaluation for an anxiety reaction from 10 to 0 percent.

In June 2009, the Court held that the May 1969 rating 
decision was not final because VA had failed to properly 
notify the Veteran of what it had actually done at the time 
of the May 1969 rating decision.  Specifically, the Court 
stated that while the Veteran's compensation remained the 
same, the RO had actually reduced the Veteran's evaluation 
for the service-connected anxiety reaction without giving the 
Veteran proper notice under the provisions of 38 C.F.R. 
§ 3.103 (1969).  

The Court reversed the Board's determination that the rating 
decision had become final and vacated that part of the 
Board's decision that determined the May 1969 rating decision 
did not contain clear and unmistakable error, acknowledging 
that clear and unmistakable error cannot exist in a non-final 
rating decision.  

Analysis

Under 38 C.F.R. § 3.103 (1969), a claimant will be notified 
of any decision authorizing the payment of benefit or 
disallowance of a claim.  Notice will include the reason for 
the decision, the claimant's right to initiate an appeal by 
filing a notice of disagreement and time limits within which 
such notice may be filed.  

The May 1969 rating decision decreased the evaluation for the 
Veteran's anxiety reaction from 10 to 0 percent.  The May 
1969 notification letter, however, failed to inform the 
Veteran of such reduction.  While the Veteran's compensation 
did not change because the RO had awarded him a 10 percent 
evaluation for multiple, non-compensable service-connected 
disabilities, the Veteran was not informed of the "profound 
change made" in the May 1969 rating decision.  See 
Memorandum Decision.  The Court found, this letter "did not 
discuss [the Veteran]'s service-connected anxiety reaction in 
sufficient detail for him to deduce that his rating had been 
reduced" and concluded that the letter "did not constitute 
notice to the appellant of the 1969 RO decision in accordance 
with VA's regulations." 

The Court has consistently held that when VA reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio and will be set 
aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Dofflemyer v. 
Brown, 2 Vet. App. 277, 281-82 (1992); see also Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996) (citing Kitchens, supra, for 
same proposition and reversing as to rating reduction).  

As the procedural requirements for the reduction were not 
complied with in this case, the May 1969 rating reduction is 
void ab initio as a matter of law.  The reduction of the 
Veteran's evaluation for anxiety reaction from 10 to 
0 percent is set aside.  The 10 percent evaluation is 
restored, effective April 1, 1969.


ORDER

Entitlement to restoration of a 10 percent evaluation for an 
anxiety reaction is granted, subject to the rules and 
regulations governing the award of monetary benefits.


REMAND

The Board is remanding the remaining claims because the 
Veteran has been awarded Social Security Administration 
benefits, and the medical records upon which the benefits 
were awarded have not been associated with the claims file.

When the Veteran submitted a copy of the letter notifying him 
of the award of Social Security disability benefits, he 
indicated it was being submitted as evidence "in connection 
with his claim for permanent and total disability benefits."  
This would indicate that such records are relevant to the 
rating assigned the Veteran's posttraumatic stress disorder 
as the appellant has not asserted that his other service-
connected disabilities are permanent and total.  Hence, those 
records are potentially relevant to the remaining claims on 
appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010) ("As long as a reasonable possibility exists that the 
records are relevant to the veteran's claim, VA is required 
to assist the veteran in obtaining the identified records.")

Additionally, as the Court held that the 1969 rating decision 
was not final, consideration of the Veteran's claim for 
increase should be considered as having been filed April 1, 
1969, the date of the VA examination.  See 38 C.F.R. 
§ 3.157(b)(2) (1969).  While there is no medical evidence 
created contemporaneously with that time period save for the 
April 1969 VA examination, the Veteran and his family have 
provided lay statements which must be considered.  

The appellant has also provided statements from 
psychologists, who have retrospectively addressed the 
severity of the Veteran's service-connected psychiatric 
disorder between 1969 and 1997, based upon history reported 
by the Veteran.  The RO should address this evidence in 
determining whether an earlier effective date is warranted 
for an evaluation in excess of 10 percent during that time 
period.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 
(Fed.Cir.2007) (recognizing that, although lay evidence must 
be considered, VA "retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence"); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed.Cir.2006) (VA, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.).  In Buchanan, 
the Federal Circuit noted that while VA could not determine 
that lay evidence lacked credibility merely because it was 
unaccompanied by contemporaneous medical evidence, it could 
weigh the absence of contemporaneous medical evidence against 
the lay evidence of record.  Id. at 1336-37.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Social 
Security Administration and request copies 
of both the Veteran's application for 
disability benefits and all records used 
in determining the Veteran's entitlement 
to disability benefits, and both his 
application for retirement benefits (the 
June 2007 letter indicates that the 
Veteran was in receipt of retirement 
benefits prior to the award of disability 
benefits) and all records used in 
determining his entitlement to retirement 
benefits.  That is, the RO is to attempt 
to obtain any and all applications for 
benefits and documentation submitted to 
and obtained by the Social Security 
Administration pertaining to the Veteran 
in awarding him disability and retirement 
benefits.

If the RO cannot locate the records, or 
any portion of the records, the RO must 
specifically document what attempts were 
made to locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims. The claimant must then be given an 
opportunity to respond.

2.  The RO should obtain any outstanding 
VA treatment records since January 2006 
regarding treatment associated with 
posttraumatic stress disorder and any 
other service-connected disability. 

3.  Thereafter, the RO should readjudicate 
the claims of (i) entitlement to an 
effective date earlier than May 20, 1997, 
for the award of an increased evaluation 
for posttraumatic stress disorder, see 
body of remand on pages 8 and 9; 
(ii) entitlement to an evaluation in 
excess of 70 percent for posttraumatic 
stress disorder; and (iii) entitlement to 
an effective date earlier than May 8, 
2003, for the award of a total rating for 
compensation based upon individual 
unemployability.  If any benefit is not 
granted in full, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


